DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/392192 on August 2, 2021 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 103 and Double Patenting.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on August 2, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) was submitted on April 14, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 9, 15 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first sequencing operation" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the one or more memory components" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation " the one or more memory components " in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation " the package " in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation " the plurality of sequencers " in Line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation " the package " in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation " the package " in Line 3.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-20 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. US 11,080,210.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

17/392192
11,080,210 (16/123907)
1. A method comprising: receiving an instruction at a first sequencer in a first package with a first one or more memory components of a memory sub-system, the instruction indicating a sequence of memory access operations, wherein the instruction is received from a controller of the memory sub-system that is coupled to the first sequencer and located outside the first package, wherein the first one or more memory components have a first memory type, and wherein the memory sub-system comprises a second sequencer in a second package with a second one or more memory components, wherein the second one or more memory components have a second memory type, and wherein the first memory type is different from the second memory type; and performing, by a processing device of the first sequencer, a sequencing operation based on the instruction to be performed on at least one of the first one or more memory components in the first package, wherein performing the sequencing operation comprises scheduling a corresponding time for issuing each operation of the sequence of memory access operations to the first one or more memory components.
1. A method comprising: receiving a first instruction at a first sequencer in a first package with a first one or more memory components of a memory sub-system, the first instruction indicating a first sequence of memory access operations, wherein the first instruction is received from a controller of the memory sub-system that is coupled to the first sequencer and located outside the first package, and wherein the first one or more memory components have a first memory type; receiving a second instruction at a second sequencer in a second package with a second one or more memory components of a memory sub-system, the second instruction indicating a second sequence of memory access operations, wherein the second instruction is received from the controller of the memory sub-system that is coupled to the second sequencer and located outside the second package, wherein the second one or more memory components have a second memory type, and wherein the first memory type is different than the second memory type; performing, by a first processing device of the first sequencer, a first sequencing operation based on the first instruction to be performed on at least one of the first one or more memory components in the first package, wherein performing the first sequencing operation comprises reordering the first sequence of memory access operations based on rules related to data coherency; and performing, by a second processing device of the second sequencer, a second sequencing operation based on the second instruction to be performed on at least one of the second one or more memory components in the second package, wherein performing the second sequencing operation comprises reordering the second sequence of memory access operations based on rules related to data coherency.
2. The method of claim 1, wherein the first sequencing operation comprises one or more of: interfacing with the one or more memory components via a protocol; or enforcing operation timing requirements for the one or more memory components.
2. The method of claim 1, wherein the first sequencing operation further comprises one or more of: interfacing with the first one or more memory components via a protocol; or enforcing operation timing requirements for the first one or more memory components.
3. The method of claim 1, wherein the first sequencer, the second sequencer and the controller are operatively coupled via a serializer/deserializer (SerDes) interface.
3. The method of claim 1, wherein the first sequencer, the second sequencer, and the controller are operatively coupled via a serializer/deserializer (SerDes) interface.
4. The method of claim 1, wherein the first sequencer is to interface with the first one or more memory components via a protocol that is based on the first memory type.
4. The method of claim 1, wherein the first sequencer is to interface with the first memory type via a protocol that is based on the first memory type.
6. The method of claim 5, wherein the second sequencer is to interface with the second one or more memory components via another protocol that is based on the second memory type.
5. The method of claim 4, wherein the second sequencer is to interface with the second memory type via a second protocol that is based on the second memory type.
7. The method of claim 1, wherein traces between the first sequencer and the first one or more memory components within the package are shorter than a trace between the first sequencer and the controller.
6. The method of claim 1, wherein traces between the first sequencer and the first one or more memory components within the first package are shorter than a trace between the first sequencer and the controller.
8. The method of claim 5, wherein the first sequencer corresponds to a first independent silicon, the first one or more memory components correspond to a first independent die, and the first independent silicon and the first independent die are included in the first package, and wherein the second sequencer corresponds to a second independent silicon, the second one or more memory components correspond to a second independent die, and the second independent silicon and the second independent die are included in the second package.
7. The method of claim 1, wherein the first sequencer corresponds to a first independent silicon, the first one or more memory components correspond to a first independent die, and the first independent silicon and the first independent die are included in the first package, and wherein the second sequencer corresponds to a second independent silicon, the second one or more memory components correspond to a second independent die, and the second independent silicon and the second independent die are included in the second package.
9. A system comprising: one or more memory components; and a plurality of sequencer components, wherein each sequencer of the plurality of sequencers performs memory sequencing operations on memory components having a different memory type, wherein a first sequencer component of the plurality of sequencer components is in a first package comprising a subset of the one or more memory components having a first memory type, and wherein the first sequencer component is operatively coupled to a controller that is located outside the first package, the first sequencer component to: receive an instruction from the controller to perform a sequence of memory access operations; and perform a sequencing operation based on the instruction to be performed on at least one of the one or more memory components in the first package, wherein to perform the sequencing operation, the first sequencer component is to schedule a corresponding time for issuing each operation of the sequence of memory access operations to the one or more memory components.
8. A system comprising: one or more memory components; and a plurality of sequencer components, wherein each sequencer of the plurality of sequencers performs memory sequencing operations on memory components having a different memory type, wherein a first sequencer component of the plurality of sequencer components is in a first package comprising a subset of the one or more memory components having a first memory type, and wherein the first sequencer component is operatively coupled to a controller that is located outside the first package, the first sequencer component to: receive an instruction from the controller to perform a sequence of memory access operations; and perform a sequencing operation based on the instruction on at least one of the subset of the one or more memory components in the first package, wherein performing the sequencing operation comprises reordering the sequence of memory access operations based on rules related to data coherency.
10. The system of claim 9, wherein the sequencing operation comprises one or more of: interface with the one or more memory components via a first protocol; or enforce operation timing requirements for the one or more memory components.
9. The system of claim 8, wherein the sequencing operation further comprises one or more of: interface with the subset of the one or more memory components via a first protocol; enforce operation timing requirements for the subset of the one or more memory components; or interface with the controller via a second protocol.
11. The system of claim 9, wherein the first sequencer component and the controller are operatively coupled via a serializer/deserializer (SerDes) interface.
10. The system of claim 8, wherein the first sequencer component and the controller are operatively coupled via a serializer/deserializer (SerDes) interface.
12. The system of claim 9, wherein the one or more memory components comprise a first memory type, and the first sequencer component is to interface with the one or more memory components via a protocol that is based on the first memory type.
11. The system of claim 8, wherein the subset of the one or more memory components comprise a first memory type, and the first sequencer component is to interface with the first memory type via a protocol that is based on the first memory type.
13. The system of claim 12, wherein the system further comprises: a second sequencer component, wherein the second sequencer component is located in another package, and the second sequencer component is operatively coupled to one or more second memory components within the another package and the second sequencer component is operatively coupled to the controller, the second sequencer component to: receive a second instruction from the controller; and perform a second operation based on the second instruction on at least one of the one or more second memory components in the another package.
12. The system of claim 11, wherein the system further comprises: a second sequencer component, wherein the second sequencer component is located in another package, and the second sequencer component is operatively coupled to a second subset of one or more second memory components within the another package and the second sequencer component is operatively coupled to the controller, the second sequencer component to: receive a second instruction from the controller; and perform a second sequencing operation based on the second instruction on at least one of the second subset of the one or more second memory components in the another package.
14. The system of claim 13, wherein the one or more second memory components comprise a second memory type different than the first memory type, and the second sequencer component is to interface with the second memory type via a protocol that is based on the second memory type.
13. The system of claim 12, wherein the second subset of the one or more second memory components comprise a second memory type different than the first memory type, and the second sequencer component is to interface with the second memory type via a protocol that is based on the second memory type.
15. The system of claim 9, wherein traces between the first sequencer component and the one or more memory components within the package are shorter than a trace between the first sequencer component and the controller.
14. The system of claim 8, wherein traces between the first sequencer component and the subset of the one or more memory components within the first package are shorter than a trace between the first sequencer component and the controller.
16. The system of claim 9, wherein the first sequencer component corresponds to an independent silicon, the one or more memory components corresponds to an independent die, and the independent silicon and the independent die are included in the package.
15. The system of claim 8, wherein the first sequencer component corresponds to an independent silicon, the subset of the one or more memory components corresponds to an independent die, and the independent silicon and the independent die are included in the first package.

17. A system comprising: a memory component; and a sequencer component, operatively coupled with the memory component, wherein the sequencer is in a package comprising the memory component, and wherein the sequencer component is configured to interface with the memory component based on a memory type of the memory component, to: receive, from a controller that is external to the system, an instruction to perform a sequence of memory access operations; determine a sequencing operation to perform on the memory component based on the instruction; and perform the sequencing operation on the memory component, wherein performing the sequencing operation comprises scheduling a corresponding time for issuing each operation of the sequence of memory access operations to the memory component.
16. A system comprising: a memory component; and a sequencer component, operatively coupled with the memory component, wherein the sequencer component is in a package comprising the memory component, and wherein the sequencer component is configured to interface with the memory component based on a memory type of the memory component, to: receive, from a controller that is external to the system, an instruction to perform a sequence of memory access operations; determine a sequencing operation to perform on the memory component based on the instruction; and perform the sequencing operation on the memory component, wherein performing the sequencing operation comprises reordering the sequence of memory access operations based on rules related to data coherency.
18. The system of claim 17, wherein the instruction comprises a code word and the operation comprises dividing the code word into portions and issuing commands to store the portions at the memory component.
17. The system of claim 16, wherein the instruction comprises a code word and the sequencing operation comprises dividing the code word into portions and issuing commands to store the portions at the memory component.
19. The system of claim 17, wherein the sequencer component is further to determine timing of when to perform the operation based on timing requirements for a memory type of the memory component.
18. The system of claim 16, wherein the sequencer component is further to determine timing of when to perform the sequencing operation based on timing requirements for a memory type of the memory component.
20. The system of claim 18, wherein the sequencer component is further to: receive a second instruction from the controller that is external to the system; determine a second operation to perform on the memory component based on the second instruction; determine that the second operation is to be performed prior to the operation based on a rule; and perform the second operation on the memory component prior to the operation.
19. The system of claim 17, wherein the sequencer component is further to: receive a second instruction from the controller that is external to the system; determine a second sequencing operation to perform on the memory component based on the second instruction; determine that the second sequencing operation is to be performed prior to performing the sequencing operation based on a rule; and perform the second sequencing operation on the memory component prior to performing the sequencing operation.




        The claims of US Patent No. 11,080,210 do not explicitly teach scheduling a corresponding time for issuing each operation of the sequence of memory access operations to the first one or more memory components.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the claims of US Patent No. 11, 080,210 with scheduling a corresponding time for issuing each operation of the sequence of memory access operations to the first one or more memory components for the purpose of timing the output of data from a memory.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US Patent Application 2010/0070803) in view of Berke (US Patent Application 2017/0052794) in view of Zheng (US Patent Application 2015/0363272) and further in view of Nale (US Patent Application 2016/0179604).


Claim 1, Carlson teaches a method comprising: receiving an instruction at a first sequencer in a first package with a first one or more memory components of a memory sub-system (View Carlson ¶ 167, 169, 180, 261, Fig. 36; sequencer engine), the instruction indicating a sequence of memory access operations (View Carlson ¶ 167, 169, 180, 261, Fig. 36; sequencer register), wherein the instruction is received from a controller of the memory sub-system that is coupled to the first sequencer and located outside the first package (View Carlson ¶ 169, 180, 261, Fig. 36; external CPU) and performing, by a processing device of the first sequencer, a sequencing operation based on the instruction to be performed on at least one of the first one or more memory components in the first package (View Carlson ¶ 119, 175, Fig. 11; sequencer memory).

Carlson does not explicitly teach wherein the first one or more memory components have a first memory type, and wherein the memory sub-system comprises a second sequencer in a second package with a second one or more memory components, wherein the second one or more memory components have a second memory type, and wherein the first memory type is different from the second memory type; and wherein performing the sequencing operation comprises scheduling a corresponding time for issuing each operation of the sequence of memory access operations to the first one or more memory components.


However, Berke teaches wherein the first one or more memory components have a first memory type (View Berke ¶ 38; type of memory), wherein the second one or more memory components have a second memory type (View Berke ¶ 38; type of memory), and wherein the first memory type is different from the second memory type (View Berke ¶ 38; type of memory).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Carlson with wherein the first one or more memory components have a first memory type, wherein the second one or more memory components have a second memory type, and wherein the first memory type is different from the second memory type since it is known in the art that a memory type can be determined (View Berke ¶ 38; type of memory).  Such modification would have allowed instructions to be sequenced based on the memory type.

Carlson and Berke do not explicitly teach wherein the memory sub-system comprises a second sequencer in a second package with a second one or more memory components, and wherein performing the sequencing operation comprises scheduling a corresponding time for issuing each operation of the sequence of memory access operations to the first one or more memory components.

However, Zheng teaches the memory sub-system comprises a second sequencer in a second package with a second one or more memory components (View Zheng ¶ 75, 77, 78; second mode sequencer).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the memory sub-system comprises a second sequencer in a second package with a second one or more memory components since it is known in the art that a second sequencer can be used (View Zheng ¶ 75, 77, 78).  Such modification would have allowed multiple sequencers to perform a sequencing operation.

Carlson, Berke and Zheng do not explicitly teach wherein performing the sequencing operation comprises scheduling a corresponding time for issuing each operation of the sequence of memory access operations to the first one or more memory components.

However, Nale teaches wherein performing the sequencing operation comprises scheduling a corresponding time for issuing each operation of the sequence of memory access operations to the first one or more memory components (View Nale ¶ 2, 54, 55; timing of output data from data buffer).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with performing the sequencing operation comprises scheduling a corresponding time for issuing each operation of the sequence of memory access operations to the first one or more memory components since it is known in the art that data can be output using a schedule (View Nale ¶ 2, 54, 55).  Such modification would have allowed a sequencing operation can be scheduled.

Claim 9 is the system corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Carlson further teaches the first sequencing operation comprises one or more of: interfacing with the one or more memory components via a protocol (View Carlson ¶ 169; CPU interface).  Nale further teaches enforcing operation timing requirements for the one or more memory components (View Nale ¶ 2, 54, 55; timing).

Claim 10 is the system corresponding to the method of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.


Claim(s) 3, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US Patent Application 2010/0070803) in view of Berke (US Patent Application 2017/0052794) in view of Zheng (US Patent Application 2015/0363272) in view of Nale (US Patent Application 2016/0179604) and further in view of Tsai (US Patent Application 2018/0024948).

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings does not explicitly teach the first sequencer, the second sequencer, and the controller are operatively coupled via a serializer/deserializer (SerDes) interface.

However, Tsai teaches the first sequencer, the second sequencer, and the controller are operatively coupled via a serializer/deserializer (SerDes) interface (View Tsai ¶ 17; SerDes circuit).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with the first sequencer, the second sequencer, and the controller are operatively coupled via a serializer/deserializer (SerDes) interface since it is known in the art that a SerDes can be used (View Tsai ¶ 17). Such modification would have allowed instructions to be sequenced.


Claim 11 is the system corresponding to the method of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim 16, most of the limitations of this claim has been noted in the rejection of Claim 9.  
The combination of teachings does not teach the first sequencer component corresponds to an independent silicon, the one or more memory components corresponds to an independent die, and the independent silicon and the independent die are included in the package.


However, Tsai teaches the first sequencer component corresponds to an independent silicon, the one or more memory components corresponds to an independent die, and the independent silicon and the independent die are included in the package (View Tsai ¶ 17, 54; memory die).


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with the first sequencer component corresponds to an independent silicon, the one or more memory components corresponds to an independent die, and the independent silicon and the independent die are included in the package since it is known in the art that a memory die can be used in a memory (View Tsai ¶ 17, 54). Such modification would have allowed instructions to be sequenced.


Claim(s) 4-6 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US Patent Application 2010/0070803) in view of Berke (US Patent Application 2017/0052794) in view of Zheng (US Patent Application 2015/0363272) in view of Nale (US Patent Application 2016/0179604) and further in view of Poplack (US Patent 9,379,846).

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above does not explicitly teach the first sequencer is to interface with the first one or more memory components via a protocol that is based on the first memory type.

However, Poplack teaches the first sequencer is to interface with the first one or more memory components via a protocol that is based on the first memory type (View Poplack Col. 2, Lines 56-65, Col. 3, Lines 1-6; sequencer/communication interface)

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the first sequencer is to interface with the first one or more memory components via a protocol that is based on the first memory type since it is known in the art that a sequencer interface can be used (View Poplack Col. 2, Lines 56-65, Col. 3, Lines 1-6). Such modification would have allowed instructions to be sequenced.

Claim 12 is the system corresponding to the method of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.


Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 4.  Zheng further teaches receiving a second instruction at the second sequencer, wherein the second instruction indicates a second sequence of memory access operations, and wherein the second instruction is received from the controller of the memory sub-system that is coupled to the second sequencer and located outside the second package (View Zheng ¶ 75, 77, 78; second mode sequencer).

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 5.  Zheng further teaches the second sequencer is to interface with the second one or more memory components via another protocol that is based on the second memory type (View Zheng ¶ 75, 77, 78; interface, second mode sequencer).

Claim 13, most of the limitations of this claim has been noted in the rejection of Claim 12.  Zheng further teaches a second sequencer component, wherein the second sequencer component is located in another package, and the second sequencer component is operatively coupled to one or more second memory components within the another package and the second sequencer component is operatively coupled to the controller (View Zheng ¶ 75, 77, 78; interface, second mode sequencer).  Carlson further teaches the second sequencer component to: receive a second instruction from the controller (View Carlson ¶ 167, 169, 180, 261, Fig. 36; sequencer engine); and Docket No. 34300.1122 (L0031C)Client Matter No. 2018-0476.OOUS-CON 34perform a second operation based on the second instruction on at least one of the one or more second memory components in the another package (View Carlson ¶ 119, 175, Fig. 11; sequencer memory).  

Claim 14, most of the limitations of this claim has been noted in the rejection of Claim 13.  Berke further teaches the one or more second memory components comprise a second memory type different than the first memory type (View Berke ¶ 38; type of memory).  Zheng further teaches the second sequencer component is to interface with the second memory type via a protocol that is based on the second memory type (View Zheng ¶ 75, 77, 78; interface, second mode sequencer).


Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US Patent Application 2010/0070803) in view of Berke (US Patent Application 2017/0052794) in view of Zheng (US Patent Application 2015/0363272) in view of Nale (US Patent Application 2016/0179604) and further in view of Bender (US Patent Application 2005/0081080).

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above does not explicitly teach traces between the sequencer and the one or more memory components within the package are shorter than a trace between the sequencer and the controller.

However, Bender teaches traces between the sequencer and the one or more memory components within the package are shorter than a trace between the sequencer and the controller (View Bender ¶ 548; trace memory).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with traces between the sequencer and the one or more memory components within the package are shorter than a trace between the sequencer and the controller since it is known in the art that a memory can be traced (View Bender ¶ 548). Such modification would have allowed instructions to be sequenced.

Claim 15 is the system corresponding to the method of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US Patent Application 2010/0070803) in view of Berke (US Patent Application 2017/0052794) in view of Zheng (US Patent Application 2015/0363272) in view of Nale (US Patent Application 2016/0179604) in view of Poplack (US Patent 9,379,846) and further in view of Tsai (US Patent Application 2018/0024948).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 5.  
The combination of teachings does not teach the first sequencer corresponds to a first independent silicon, the first one or more memory components correspond to a first independent die, and the first independent silicon and the first independent die are included in the first package, and wherein the second sequencer corresponds to a second independent silicon, the second one or more memory components correspond to a second independent die, and the second independent silicon and the second independent die are included in the second package.

However, Tsai teaches the first sequencer corresponds to a first independent silicon, the first one or more memory components correspond to a first independent die, and the first independent silicon and the first independent die are included in the first package (View Tsai ¶ 17, 54; memory die), and wherein the second sequencer corresponds to a second independent silicon, the second one or more memory components correspond to a second independent die, and the second independent silicon and the second independent die are included in the second package (View Tsai ¶ 17, 54; memory die).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with the first sequencer corresponds to a first independent silicon, the first one or more memory components correspond to a first independent die, and the first independent silicon and the first independent die are included in the first package, and wherein the second sequencer corresponds to a second independent silicon, the second one or more memory components correspond to a second independent die, and the second independent silicon and the second independent die are included in the second package since it is known in the art that a memory die can be used in a memory (View Tsai ¶ 17, 54). Such modification would have allowed instructions to be sequenced.

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US Patent Application 2010/0070803) in view of Poplack (US Patent 9,379,846) and further in view of Nale (US Patent Application 2016/0179604).


Claim 17, Carlson teaches a system comprising: a memory component (View Carlson ¶ 261; DDR memory); and a sequencer component, operatively coupled with the memory component, wherein the sequencer is in a package comprising the memory component (View Carlson ¶ 167, 169, 180, 261, Fig. 36; sequencer engine includes sequencer register), receive, from a controller that is external to the system, an instruction to perform a sequence of memory access operations (View Carlson ¶ 169, 180, 261, Fig. 36; external CPU), and determine a sequencing operation to perform on the memory component based on the instruction (View Carlson ¶ 119, 175, Fig. 11; sequencer memory).

Carlson does not explicitly teach wherein the sequencer component is configured to interface with the memory component based on a memory type of the memory component; wherein performing the sequencing operation comprises scheduling a corresponding time for issuing each operation of the sequence of memory access operations to the memory component.

However, Poplack teaches wherein the sequencer component is configured to interface with the memory component based on a memory type of the memory component (View Poplack Col. 2, Lines 56-65, Col. 3, Lines 1-6; sequencer/communication interface).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with wherein the sequencer component is configured to interface with the memory component based on a memory type of the memory component since it is known in the art that a sequencer interface can be used (View Poplack Col. 2, Lines 56-65, Col. 3, Lines 1-6). Such modification would have allowed a sequencer to interface with a particular memory component.

Carlson and Poplack do not explicitly teach perform the sequencing operation on the memory component, wherein performing the sequencing operation comprises scheduling a corresponding time for issuing each operation of the sequence of memory access operations to the memory component.

However, Nale teaches perform the sequencing operation on the memory component, wherein performing the sequencing operation comprises scheduling a corresponding time for issuing each operation of the sequence of memory access operations to the memory component (View Nale ¶ 2, 54, 55; timing of output data from data buffer).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with perform the sequencing operation on the memory component, wherein performing the sequencing operation comprises scheduling a corresponding time for issuing each operation of the sequence of memory access operations to the memory component since it is known in the art that data can be output using a schedule (View Nale ¶ 2, 54, 55).  Such modification would have allowed a sequencing operation can be scheduled.


Claim 19, most of the limitations of this claim has been noted in the rejection of Claim 17.  Nale further teaches the sequencer component is further to determine timing of when to perform the operation based on timing requirements for a memory type of the memory component (View Nale ¶ 2, 54, 55; timing).


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US Patent Application 2010/0070803) in view of Poplack (US Patent 9,379,846) and further in view of Nale (US Patent Application 2016/0179604) and further in view of Halbert (US Patent Application 2018/0203761).

Claim 18, most of the limitations of this claim has been noted in the rejection of Claim 17.  The combination of teachings above does not explicitly teach a code word and the operation comprises dividing the code word into portions and issuing commands to store the portions at the memory component.

However, Halbert teaches the instruction comprises a code word and the operation comprises dividing the code word into portions and issuing commands to store the portions at the memory component (View Halbert ¶ 65; divide code word).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the instruction comprises a code word and the operation comprises dividing the code word into portions and issuing commands to store the portions at the memory component since it is known in the art that code word can be divided (View Halbert ¶ 65). Such modification would have allowed instructions to be sequenced.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US Patent Application 2010/0070803) in view of Poplack (US Patent 9,379,846) and further in view of Nale (US Patent Application 2016/0179604) in view of Halbert (US Patent Application (2018/0203761) and further in view of Hallivuori (US Patent Application 2009/0313501).

Claim 20, most of the limitations of this claim has been noted in the rejection of Claim 18.  The combination of teachings does not explicitly teach the sequencer component is further to: receive a second instruction from the controller that is external to the system; determine a second operation to perform on the memory component based on the second instruction; determine that the second operation is to be performed prior to the operation based on a rule; and perform the second operation on the memory component prior to the operation.

However, Hallivouri teaches the sequencer component is further to: receive a second instruction from the controller that is external to the system (View Hallivuori ¶ 89; second operation); determine a second operation to perform on the memory component based on the second instruction (View Hallivuori ¶ 89; perform second operation); determine that the second operation is to be performed prior to the operation based on a rule (View Hallivuori ¶ 89; rule); and perform the second operation on the memory component prior to the operation (View Hallivuori ¶ 89; perform second operation).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the sequencer component is further to: receive a second instruction from the controller that is external to the system; determine a second operation to perform on the memory component based on the second instruction; determine that the second operation is to be performed prior to the operation based on a rule; and perform the second operation on the memory component prior to the operation since it is known in the art that a second operation can be performed (View Hallivuori ¶ 89). Such modification would have allowed instructions to be sequenced.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Henkel et al. (U.S. Patent Application No. 2005/0050302); (¶ 22) teaches the sequencer unit might receive both instructions and data from a shared memory. 
Yamato et al. (U.S. Patent Application No. 2004/0044649); (¶ 96) teaches the storage unit controller includes a communication unit for communication with the host, other storage units or with the relaying device, a processing sequencer for supervising the sequences of various processing operations, an IO scheduler for managing sequence control of processing commands for the recording medium, a medium control unit 105 for controlling the operations of the recording medium in accordance with processing commands issued by the IO scheduler, and a buffer memory for storing temporarily data from e.g. the host to the recording medium or from the recording medium to the host. The processing sequencer is implemented by for example a CPU operating in accordance with a preset program.
Wang et al. (U.S. Patent Application No. 2003/0131458); (¶ 35) the sequencer comprises a central processing unit (CPU) as well as memory for storing the scheduling routines, and support circuitry such as power supplies, clock circuits, cache, and the like. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114